{!!_   '    ;   ,_j\
                                                                                                                                                                 ,,
           AO 245B (Rev-. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl   })



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses C0111mitted On or After November 1, 1987)
                                            v.

                                   Ruben Sanchez-Larios                                  Case Number: 3:19-mj-21463

                                                                                         Mayra L Garcia
                                                                                         Defendant's Attorney


           REGISTRATION NO. 84330298
           THE DEFENDANT:
            lZI pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




                0 was found guilty to count(s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                    Nature of Offense                                                             Count Number(s)
           8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

                D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~·




                D Count(s)      ~~~~~~~~~~~~~~~~~-
                                                                                          dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           ~TIME SERVED                              D                                          days

                lZI Assessment: $10 WAIVED lZI Fine: WAIVED
                lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                                                       charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.




                Received
                                   /,
                               f'- · -/
                             =ou~s~M~+-'-~~-1-~~
                                                                 FILED
                                                                 MAR 2 8 2019
                                                       CLERK. U.S. DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                Clerk's Office Copy                 BY                       DEPUTY                                                    3:19-mj-21463
